Citation Nr: 0203032	
Decision Date: 04/04/02    Archive Date: 04/11/02

DOCKET NO.  99-14 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether VA rating decisions in May 1946, November 1946 
and April 1948 which denied a compensable evaluation for a 
gunshot wound to the left buttock and sacral region with 
residual scars involved clear and unmistakable error (CUE).

2.  Entitlement to an increased disability evaluation for a 
gunshot wound to the left buttock and sacral region with 
residual scars, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) disability 
evaluation for malaria.

4.  Entitlement to service connection for peripheral 
neuropathy, to include as claimed as secondary to a gunshot 
wound to the left buttock and sacral region with residual 
scars.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran 

ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
September 1945.  He was awarded the Purple Heart and Bronze 
Star Medals.

This matter comes before the Board of Veterans' Appeals (the 
Board) from rating decisions in July 1998 and April 2000 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

In October 2001, the veteran appeared and testified at a 
personal hearing before the undersigned Board Member at the 
RO.  A transcript of that hearing has been associated with 
the veteran's VA claims file.

The issue of entitlement to service connection for peripheral 
neuropathy is the subject of the remand portion of this 
decision. 


FINDINGS OF FACT

1.  The RO's May 1946, November 1946 and April 1948 decisions 
denying a compensable disability evaluation for a gunshot 
wound to the left buttock and sacral region with residual 
scars were reasonably supported by evidence then of record, 
and it is not shown that the applicable statutory and 
regulatory provisions existing at that time were ignored or 
incorrectly applied.

2.  According to the medical evidence of record, the service-
connected gunshot wound to the left buttock and sacral 
region, with residual scars, is primarily manifested by well-
healed scars, one of which was shown on VA examinations in 
1996 and 1998 to be objectively tender; the disability does 
not involve significant muscle damage.

3. The evidence in this case does not show marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
gunshot wound to the left buttock and sacral region, with 
residual scars, so as to render impractical the application 
of the regular schedular standards.

4.  There is no medical evidence that the veteran currently 
has malaria as an active disease or that he has any liver, 
spleen, or other organ damage as a residual of malaria.

5.  The evidence in this case does not show marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
malaria residuals, so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The May 1946, November 1946, and April 1948 RO rating 
decisions denying a compensable disability evaluation for a 
gunshot wound to the left buttock and sacral region with 
residual scars did not contain clear and unmistakable error.  
38 C.F.R. § 3.105 (2001).

2.  A schedular disability evaluation in excess of 10 percent 
for a gunshot wound to the left buttock and sacral region 
with residual scars is not warranted.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2001).  

3.  An extraschedular disability rating is not warranted for 
the veteran's gunshot wound to the left buttock and sacral 
region with residual scars.  38 C.F.R. § 3.321(b) (2001).

4.  A compensable disability evaluation for malaria is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.88a, Diagnostic Code 6304 (2001).

5.  An extraschedular disability rating is not warranted for 
the veteran's malaria residuals.  38 C.F.R. § 3.321(b) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, after discussing certain 
preliminary matters, the Board will separately discuss the 
issues on appeal.

Initial matters 

VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)].  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist.  The VCAA also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, with the 
exception noted immediately below, the VCAA and its 
implementing regulations are applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

In Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that "there is nothing in the text or the legislative history 
of VCAA to indicate that VA's duties to assist and notify are 
now, for the first time, applicable to CUE motions."

In essence, the Court in Livesay continued to hold that the 
VCAA is potentially applicable to all pending claims, as it 
had held in Holliday.  However, the Court further indicated 
that CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  A claim of CUE 
is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant", as defined 
by 38 U.S.C.A. § 5100 (West Supp. 2001), cannot encompass a 
person seeking a revision of a final decision based upon CUE.  
As a consequence, VA's duties to notify and assist contained 
in the VCAA are not applicable to CUE claims.

Based on the Court's precedential decision in Livesay, the 
Board concludes that the veteran's CUE claim is not subject 
to the provisions of the VCAA.  The Board hastens to point 
out, however, that notwithstanding the fact that the VCAA 
appears to be inapplicable to this issue, the veteran has 
been given appropriate notice and has been accorded ample 
opportunity to present evidence and argument.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of the veteran's claims on appeal has 
proceeded in accordance with the provisions of the law and 
regulations.

With respect to notice, the record demonstrates that the 
veteran has been provided with a Statement of the Case in 
April 1999 and a Supplemental Statement of the Case in May 
2000 informing him of the evidence necessary to substantiate 
his increased rating claims and of the criteria needed to be 
satisfied.  He was also provided with a Statement of the Case 
in December 2000 and a Supplemental Statement of the Case in 
April 2001 concerning the CUE claim.  The Board concludes 
that the correspondence sent to the veteran by the RO 
informed him of the kinds of evidence needed to substantiate 
his claims and complied with the VCAA's notification 
requirements.
  
The Board further finds that VA's statutory duty to assist 
has been satisfied.  The Board concludes that there is no 
indication that there are additional records that have not 
been obtained which would be pertinent to the present claims 
for increased ratings for a gunshot wound to the left buttock 
and sacral region and for malaria residuals.  

The VCAA provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  The Board notes 
in this connection that the veteran was afforded VA 
examinations in April 1996, May 1997 and June 1998.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim, including 
presenting testimony at a hearing before the Board in October 
2001.  The Board is aware of no additional evidence which may 
be pertinent to an informed decision in this case, and the 
veteran has not pointed to any such evidence.

The Board therefore finds that the RO made all reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claims.  For the reasons discussed above, 
the Board finds that no reasonable possibility exists that 
any other assistance would aid in substantiating the claims 
and the RO met its duty to assist the veteran under the VCAA.  
No further development is required.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 1991).  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the appellant.  See 38 U.S.C.A. § 5107 (West Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

1.  Whether VA rating decisions in May 1946, November 1946 
and April 1948 which denied a compensable evaluation for a 
gunshot wound to the left buttock and sacral region with 
residual scars involved clear and unmistakable error.

Factual Background

The veteran's service medical records revealed that, in April 
1945, he sustained a gunshot wound to the left buttock in 
combat.  The wound was debrided and he received a tetanus 
shot.  At an examination for service separation in September 
1945, a gunshot wound to the left buttock in April 1945 was 
noted.  At that examination, no musculoskeletal defects were 
found, and the examiner reported that the veteran did not 
have a condition resulting in disability.

In March 1946, at a service department hospital, the veteran 
underwent a physical examination.  His muscular system was 
evaluated as normal.

The veteran filed an application for compensation or pension 
in March 1946.
A rating decision in May 1946 granted service connection for 
wound scar, left buttock, and assigned a non-compensable 
(zero percent) evaluation.  Notification of the rating action 
was sent to the veteran by the RO in May 1946.  The veteran 
did not appeal that decision.

At a VA examination in November 1946, the veteran made no 
complaint concerning his left buttock.  With regard to 
residuals of gunshot wounds, the examiner made the following 
findings: 

On external aspect of left hip in gluteal region is 
entrance scar of rifle fire.  This scar is circular 
(1/2" in diameter), non symptomatic and little loss of 
muscle is evidenced.  Just to left (1") of sacrum is a 
slanting exit scar 2" long and 1/2" wide.  Distance 
between entrance and exit scars is 6".  There is no 
loss of muscle at site of exit.  This through and 
through bullet wound broke no bones and causes no 
dysfunction of spine or left thigh.  He states, 
however, in cold weather exit scar is somewhat painful. 

The pertinent diagnosis in November 1946 was: GSW, left 
buttock and sacral region, through and through, residuals of, 
mildly symptomatic in inclement weather.

A rating decision in November 1946 re-characterized the 
service connected disability as GSW (gunshot wound), with 
residual scars, left buttocks and sacral region, and 
continued the non-compensable evaluation.  The disability was 
rated under VA's 1945 rating schedule.  In November 1946, the 
RO notified the veteran of the rating action.  The veteran 
did not appeal that decision.

In April 1948, the veteran was examined by the same physician 
who had evaluated him in November 1946.  He again made no 
complaint concerning his left buttock.  The examiner reported 
that the site of the entrance scar was non-symptomatic; there 
was no loss of underlying musculature at the site of the 
entrance scar; there was no loss of musculature underneath 
the exit scar; and the through and through bullet wound had 
caused no underlying loss of musculature nor was there any 
dysfunction as a result thereof.  It was noted that the 
veteran stated that, in extremely cold and damp weather, he 
had some pain at the site of the exit scar.  The pertinent 
diagnosis was very mild residuals of through and through 
gunshot wound to left buttock.

A rating decision in April 1948 continued the non-compensable 
evaluation for gunshot wound, left buttock and sacral region, 
with residual scars.  The rating decision indicated that the 
disability had been rated from October 1, 1945 to November 3, 
1946 under the 1933 rating schedule and since November 4, 
1946, under the 1945 rating schedule.  The veteran did not 
appeal that decision.

Pertinent Law and Regulations

CUE

The veteran failed to perfect appeals of the May 1946, 
November 1946 and April 1948 rating decisions.  Therefore, 
those decisions became final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.1103 (2001).  
Such final decisions may, however, be reversed or amended 
where evidence establishes that CUE existed.  38 C.F.R. § 
3.105(a) (2001).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) "[E]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) [quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)]

Pertinent rating criteria

In order to determine whether the May 1946, November 1946, or 
April 1948 rating decisions contained CUE, a review of the 
law and evidence which was before the rating board "at that 
time" must be undertaken.  38 C.F.R. § 3.104(a) (2001).  "A 
determination that there was 'clear and unmistakable error' 
must be based on the record that existed at the time of the 
prior...decision."  Russell, supra at 314.  In other words, 
the Board cannot apply the benefit of hindsight to its 
evaluation of the rating board's actions in 1946 and 1948 in 
determining whether CUE existed.

(i.)  The 1933 criteria

Veterans Regulation No. 3(a), promulgated by Executive Order 
No. 6157 of June 6, 1933, provided that:

The Administrator of Veteran's Affairs [was] authorized 
and directed to adopt and apply a schedule of ratings 
of reductions in earning capacity from specific 
injuries or combination of injuries.  The ratings [were 
to be] based, as far as practicable, upon the average 
impairment of earning capacity resulting from such 
injuries in civil occupations...The Administrator [was 
authorized] from time to time readjust this schedule of 
ratings in accordance with experience.

The Schedule for Rating Disabilities adopted in 1933 (the 
1933 rating schedule) provided, with regard to muscle 
injuries, as follows:

Moderate disability:  Scars indicating through and 
through or deep penetrating wound of relatively short 
track or through relatively limited area of muscle 
tissue.  Absence or slight evidence of prolonged 
infection with drainage.  Tests of function compared 
with sound side.
Moderately severe disability:  Scars indicating track 
of missle [sic] or fragments through important muscle 
groups with relatively prolonged infection with 
drainage.  Palpation indicating moderately severe 
fascial or muscle tissue loss or abnormal resistance 
compared with sound side.  Tests of strength and 
resistance of muscle groups involved compared with 
sound side give positive evidence of marked or 
moderately severe loss.
Severe disability:  Character of scars indicating wide 
damage to muscle groups in track of missile or 
prolonged wound infection with multiple drainage.  
Retained multiple scattered missile fragments.  
Adhesion of scar to bone with epithelial healing over 
the bone surface without true skin covering.  Traumatic 
muscular dystrophy or sclerosing myositis following 
simple piercing by a projectile.  Tests showing marked 
loss of function compared with opposite paired muscles.  
Record in the file of consistent complaint from first 
examination forward of one or more of the cardinal 
symptoms of disability due to muscle injury (weakness, 
fatigue pain, incoordination) is to be given due weight 
in evaluating disability.

Under the provisions of the 1933 rating schedule, Diagnostic 
Code 3178 pertained to the pelvic girdle group of muscles, 
Muscle Group XVI (function: flexion of the thigh).  
Diagnostic Code 3179 pertained to pelvic girdle group 2 of 
muscles, Muscle Group XVII, including the gluteus maximus, 
gluteus medius, and gluteus minimus (function: extension of 
the thigh, adduction of the thigh, or tilting up of the 
pelvis on the opposite side and postural support).  
Diagnostic Code 3180 pertained to pelvic girdle group 3 of 
muscles, Muscle Group XVIII (function: outward rotators of 
the thigh and stabilizers of the hip joint).  

Diagnostic Code 3178 of the 1933 rating schedule provided 
that: slight muscle injury to Muscle Group XVI warranted a 
non-compensable evaluation; an evaluation of 10 percent 
required moderate muscle injury; an evaluation of 20 percent 
required moderately severe muscle injury; and an evaluation 
of 30 percent required severe muscle injury of Muscle Group 
XVI.

Diagnostic Code 3179 of the 1933 rating schedule provided 
that: slight muscle injury to Muscle Group XVII warranted a 
non-compensable evaluation; an evaluation of 20 percent 
required moderate muscle injury; an evaluation of 30 percent 
required moderately severe muscle injury; and an evaluation 
of 50 percent required severe muscle injury of Muscle Group 
XVI. 

Diagnostic Code 3180 of the 1933 rating schedule provided 
that: slight muscle injury to Muscle Group XVIII warranted a 
non-compensable evaluation; an evaluation of 10 percent 
required moderate muscle injury; an evaluation of 20 percent 
required moderately severe muscle injury; and an evaluation 
of 30 percent required severe muscle injury of Muscle Group 
XVI. 

With regard to scars, Diagnostic Code 0321 provided that 
superficial scars involving only skin or superficial fasciae 
which were (a) poorly nourished, with repeated ulceration or 
(b) tender and painful on objective demonstration warranted a 
maximum evaluation of 10 percent.  A Note stated that these 
provisions were not to be applied to minor paresthesias in 
the region of a scar and the evaluation was not to be 
combined with muscle injuries.

(ii.)  The 1945 criteria

A statute approved in June 1946 provided that, on and after 
April 1, 1946, all initial ratings in claims for veterans' 
disability compensation or pension and awards based thereon 
should be determined under the Veterans' Administration 
revised Schedule for Rating Disabilities, 1945, whether the 
claim covered a period before or after that date.  38 U.S.C. 
736-738 (1946).

With regard to muscle injuries, the 1945 edition of VA's 
Schedule for Rating Disabilities provided that:

In rating disability from injuries of the 
musculoskeletal system, attention is to be given first 
to the deeper structures injured, bones, joints, and 
nerves.  A compound, comminuted fracture, for example, 
with muscle damage from the missile, establishes severe 
muscle injury, and there may be additional disability 
from malunion of bone, ankylosis, etc.  The location of 
foreign bodies may establish the extent of penetration 
and consequent damage.  It may not be too readily 
assumed that only one muscle, or group of muscles is 
damaged.  A through and through injury, with muscle 
damage, is always at least a moderate injury, for each 
group of muscles damaged.

Diagnostic Code 5316 of the 1945 rating schedule provided 
that: slight injury to Muscle Group XVI warranted a non-
compensable evaluation; an evaluation of 10 percent required 
moderate injury; an evaluation of 30 percent required 
moderately severe injury; and an evaluation of 40 percent 
required severe injury.

Diagnostic Code 5317 of the 1945 rating schedule provided 
that: slight injury to Muscle Group XVII warranted a non-
compensable evaluation; an evaluation of 20 percent required 
moderate injury; an evaluation of 40 percent required 
moderately severe injury; and an evaluation of 50 percent 
required severe injury.

Diagnostic Code 5318 of the 1945 rating schedule provided 
that: slight injury to Muscle Group XVIII warranted a non-
compensable evaluation; an evaluation of 10 percent required 
moderate injury; an evaluation of 20 percent required 
moderately severe injury; and an evaluation of 30 percent 
required severe injury.

With regard to scars, the 1945 rating schedule had several 
diagnostic codes.  Diagnostic Code 7803 provided that scars, 
superficial, poorly nourished, with repeated ulceration, 
warranted an evaluation of 10 percent.  Diagnostic Code 7804 
provided that scars, superficial, tender and painful on 
objective demonstration, warranted an evaluation of 10 
percent.  Diagnostic Code 7805 provided that other scars 
should be rated on the limitation of function of the body 
part affected.

Analysis

As discussed in detail, the 1946 and 1948 VA ratings here 
under consideration concluded that the veteran's service-
connected gunshot wound residuals should be rated as 
noncompensably disabling as scars.  The veteran contends, in 
substance, that the rating decisions in question in 1946 and 
1948 involved CUE because his gunshot wound residuals should 
have been rated under the provisions of the 1933 and 1945 
rating schedules pertaining to muscle injuries.  

The Board notes that the 1933 rating schedule did provide, 
with regard to muscle injuries, that moderate muscle 
disability would be manifested by scars indicating a through 
and through or deep penetrating wound of relatively short 
track or through relatively limited area of muscle tissue.  
However, the 1933 rating schedule also stated that consistent 
complaints from first examination forward of one or more of 
the cardinal symptoms of disability due to muscle injury 
(weakness, fatigue pain, incoordination) were to be given due 
weight in evaluating disability.  

In the veteran's case, the evidence of record at the time of 
the initial May 1946 rating decision included a report of an 
examination for service separation in September 1945, which 
found no musculoskeletal defects or condition resulting in 
disability, and a summary of hospitalization at a service 
department facility in March 1946, at which time the 
veteran's muscular system was evaluated as normal.  

Because physicians who evaluated the veteran in September 
1945 and March 1946 reported no muscle or musculoskeletal 
disability or impairment, the Board finds that it was not CUE 
for the RO, in the May 1946 rating decision, to rate the 
residuals of the gunshot wound to the left buttock and sacral 
region under the provisions of the 1933 rating schedule 
pertaining to scars rather than muscle injuries.  Such 
assignment was appropriate given both the in-service and 
post-service medical history, which indicated that there were 
scars due to the gunshot wound but no underlying muscle 
damage.

Further, it appears that the RO appropriately considered the 
instructions contained in the 1933 VA rating schedule.  In 
point of fact, the medical evidence before the rating board 
in May 1946 did not indicate that any manifestations of 
muscle injury were present.   

With respect to the November 1946 rating decision, as noted 
above, during a VA examination in November 1946, the veteran 
made no complaint whatsoever concerning his left buttock.  
The examiner's findings included little loss of muscle 
evidenced at the site of the gunshot entrance scar; no loss 
of muscle at the site of the exit scar; and no dysfunction of 
spine or left thigh.  The pertinent diagnosis was residuals 
of GSW, left buttock and sacral region, through and through 
mildly symptomatic in inclement weather.  The symptom in 
inclement weather referred to was a complaint by the veteran 
of some pain at the site of the exit scar.  

In view of the November 1946 examiner's conclusion that the 
gunshot wound had caused no dysfunction of the spine or left 
thigh and only a little loss of muscle at the site of the 
entrance scar, the Board finds that it was not CUE for the RO 
in the November 1946 rating decision not to rate the 
disability under the provisions of the 1945 rating schedule 
pertaining to muscle injuries, because the VA examiner had 
not reported a significant injury to the muscles of the left 
buttock.  Rather, the medical evidence before the rating 
board in November 1946 indicated that to an extent that 
disability existed, it was related to the scar rather than to 
underlying muscle injury.  There is room for argument that 
since muscle injury, however slight, was present, the veteran 
should have been rated under a muscle code.  However, the 
Board believes that the assignment of a diagnostic code under 
these circumstances  constituted a judgment call on the part 
of the RO.  For that reason, the November 1946 rating 
decision did not involve an undebatable error, which is 
required for a finding of CUE. 

At the April 1948 VA examination, conducted by the same 
physician, the veteran again made no complaint of any 
cardinal symptom of muscle injury.  At this examination, the 
examiner reported that he found no loss of underlying 
musculature at the site of the entrance scar, no loss of 
musculature underneath the exit scar, and no dysfunction as a 
result of the gunshot wound sustained in 1945.  A complaint 
of some pain at the site of the exit scar in extremely cold 
and damp weather was noted.  The pertinent diagnosis was very 
mild residuals of through and through gunshot wound to left 
buttock.  

Considering the clear findings by the examiner of no loss of 
musculature at the sites of the two scars, the RO, in the 
rating decision of April 1948, rated the veteran's gunshot 
wound residuals under the provisions of the 1945 rating 
schedule pertaining to scars and not under the provisions 
pertaining to muscle injuries.  The Board finds that such 
rating action did not involve CUE, since as discussed above 
under these circumstances the assignment of a diagnostic code 
was within the province of the RO and there was a valid 
reason for rating the service-connected gunshot wound 
residuals as scars, since scars were the only significant 
residuals identified on the most recent examination, which 
was consistent with previous medical evidence.

With regard to scars, the 1933 VA rating schedule (which was 
in effect at the time of the May 1946 rating decision) and 
the 1945 VA rating schedule (in effect at the time of the 
November 1946 and April 1948 rating decisions) both provided 
that superficial scars which were tender and painful on 
objective demonstration warranted a maximum evaluation of 10 
percent.  

The evidence at the time of the May 1946 rating decision was 
silent on the question of whether the veteran's scars were or 
were not tender and painful, and so it was obviously not CUE 
for the RO not to assign a compensable rating for a tender 
and painful scar.  At the time of the November 1946 rating 
decision, the evidence included the report of a VA 
examination which noted the veteran's subjective complaint of 
pain at the site of a gunshot wound scar in certain kinds of 
weather but did not contain findings that either scar was 
tender and painful on objective demonstration.  Similarly, at 
the time of the April 1948 rating decision, the evidence 
included the report of a VA examination which noted a 
subjective complaint of pain at the site of a gunshot wound 
scar in inclement weather but did not contain findings that 
either scar was tender and painful on objective 
demonstration.  

The Board believes that reasonable minds could differ over 
whether a compensable disability rating could have been 
assigned for tender or painful scars based on the November 
1946 and April 1948 VA examination reports.  However, as 
discussed above, the standard which must be met to find CUE 
is rigorous.  Mere disagreement with the way that the 
evidence was weighed by the rating board is not sufficient.  
In this case, the Board finds that the decision to award a 
noncompensable disability rating was consistent with the 
facts and the law as they then existed.  The medical evidence 
up to April 1948 demonstrated that the veteran had occasional 
complaints of pain in a gunshot wound scar, reportedly 
brought on by weather conditions.  It does not appear that 
the scar was objectively painful to the examiners.  Because 
the 1933 and 1945 VA rating schedules required objective 
findings of tenderness and pain at the site of a scar, and 
not just a subjective complaint of pain, the Board finds that 
it was not CUE for the RO to find that the requirements for a 
compensable evaluation were not met. 

In sum, the Board concludes that May 1946, November 1946 and 
April 1948 rating decisions did not involve CUE by not 
assigning a compensable evaluation for residuals of a gunshot 
wound sustained during World War II.  This is so because more 
than minimal muscle damage was not shown by the evidence of 
record and because the veteran's gunshot wound scars were not 
shown by the evidence of record to be objectively tender and 
painful.  Therefore, reasonable minds could have differed as 
to whether a compensable evaluation should have been granted.  
When reasonable minds can differ, it cannot be said that 
there was an undebatable error, which is the kind of error 
required for a finding of CUE.  See 38 C.F.R. § 3.105 (2001); 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994).   

2.  Entitlement to an increased disability evaluation for a 
gunshot wound to the left buttock and sacral region with 
residual scars, currently evaluated as 10 percent disabling.

The veteran's service-connected gunshot wound was rated as 10 
percent disabling from 1996.  He seeks a higher disability 
rating.

Factual Background 

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

The medical history of the veteran's service-connected 
gunshot wound from 1945 to 1948 has been discussed above.  
There is no pertinent medical evidence of record from 1948 to 
1996.

At a VA physical examination in April 1996, a history of a 
combat wound to the left buttock in 1945 was noted.  The 
veteran indicated that the wounds had healed in about 3 weeks 
and he had returned to front-line duty.  He stated that the 
wound scars had been sensitive since that time.  He 
complained of tenderness and sensitivity of the entrance and 
exit scars of his World War II gunshot wound to the left 
buttock.  Objective findings included: an entry wound scar in 
the lower part of the buttock, which measured 2 centimeters 
by 2 centimeters, was round and rough, and which was not 
sensitive, tender, or inflamed; and an exit wound scar near 
the gluteal fold at the superior aspect of the left buttock, 
which measured .5 centimeter wide by 5 centimeters long, was 
roughened, sensitive, and tender, but was not red, infected, 
or inflamed.  The examiner reported that the scars were 
depressed about one millimeter and the superior scar was 
sensitive and tender.

In a September 1996 RO rating decision, the assigned 
disability rating was increased to 10 percent disabling.  The 
RO's decision was based on the April 1996 VA examination 
report, which identified tenderness and sensitivity in the 
area of the gunshot wound scars.

At a VA examination in May 1997, the exit scar was found to 
be well-healed.  There was good motion of the superficial 
skin around the scars.  The scars were not tender or 
adherent; there was no ulceration or breakdown of skin; there 
was no evidence of inflammation or significant keloid 
formation; and there was no evidence of underlying tissue 
loss.

At a VA examination in June 1998, the gunshot wound scar 
close to the lateral part of the sacrum (the exit scar) was 
well-healed but moderately tender.  There was minimal 
disfigurement of the exit scar and minimal evidence of tissue 
loss.  The other scar (the entrance scar) was not tender.  
There was no adherence or ulceration of either scar and there 
was no breakdown of skin.  There was no limitation of 
function secondary to the scars.  The diagnosis was well-
healed scars from gunshot wound.  

On VA Form 9, Appeal to the Board of Veterans' Appeal, 
received in July 1999, the veteran asserted that there had 
been muscle damage associated with his service connected 
gunshot wound and that this had never been taken into account 
by VA.

At a personal hearing before the undersigned Board Member in 
October 2001, the veteran testified that: he had "always had 
a problem with the [gunshot] wound aching and it hurts mostly 
in the lower part of my back and in the buttock"; his left 
hip was weak; he had spasms of the muscles of the left 
buttock and thigh; a VA doctor had prescribed muscle 
relaxants and he had also used Ben-Gay; at the time of a VA 
examination in 1946, he had pain in his left buttock and left 
thigh and problems sleeping at night.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2001).

Specific schedular criteria

The veteran's gunshot wound to the left buttock and sacral 
region, with residual scars, has been evaluated as 10 percent 
disabling under Diagnostic Code 7804, which provides a 
maximum schedular evaluation of 10 percent for scars, 
superficial, which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2001).

Scars that limit the function of any part affected are rated 
based upon limitation of function of the part affected.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (2001).

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2001).

In view of the fact that the veteran and his representative 
contend that his service connected gunshot wound to the left 
buttock and sacral region, with residual scars, should be 
rated as a muscle injury, the Board notes that the rating 
criteria and the ratings provided by Diagnostic Codes 5316, 
5317, and 5318 for slight, moderate, moderately severe, and 
severe injury to Muscle Groups XVI, XVII, and XVIII are 
essentially the same as set forth above for the 1945 edition 
of the rating schedule as it was in effect in 1946.  See 
38 C.F.R. §§ 4.56, 4.73 (2001).

Extraschedular consideration

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2001).

Analysis

Schedular rating

The veteran's service-connected gunshot wound to the left 
buttock and sacral region with residual scars is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001) [scars, superficial, tender and 
painful on objective demonstration]. This is the highest 
rating available under that diagnostic code.  In essence, the 
veteran contends that he is entitled to an increased 
schedular evaluation because the disability should be rated 
under the provisions of the rating schedule pertaining to 
muscle injuries, not scars.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  It has been observed 
that one Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology.  It has been similarly held that any change 
in Diagnostic Code by a VA adjudicator must be specifically 
explained.
See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

With regard to the current schedular evaluation for a gunshot 
wound to the left buttock and sacral region, with residual 
scars, the Board notes that the VA examiner in May 1997 
reported that there was no evidence of underlying tissue loss 
associated with the World War II wound residuals.  The 
examiner's May 1997 finding of no underlying tissue loss is 
consistent with the finding of the VA examiner in April 1948 
that there was no loss of underlying musculature at the site 
of either gunshot wound scar.  The Board, therefore, finds 
that it would not be appropriate to rate the veteran's 
disability under the provisions of the rating schedule 
pertaining to muscle injuries.

The veteran's gunshot wound residuals are manifested by well-
healed scars, one of which (the exit scar) was found at VA 
examinations in April 1996 and June 1998 to be objectively 
tender, warranting the maximum schedular evaluation  of 10 
percent under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).  

The Board finds that there is no Diagnostic Code other than 
Diagnostic Code 7804 under which the veteran's service-
connected disability is more appropriately rated.  In 
particular, there is no medical or other evidence that the 
scars on the left buttock limit the function of any body 
part, so rating the scar under Diagnostic Code 7805 is not in 
order.  

Because 10 percent is the maximum rating under Diagnostic 
Code 7804, there is no basis on which to grant an increased 
schedular evaluation.

Extraschedular rating

The Court has held that the question of an extraschedular 
rating is a component of an appellant's claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 
(1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the April 1999 Statement of the Case, the RO specifically 
considered whether an extraschedular rating under 38 C.F.R. § 
3.321(b) should be assigned.  The RO concluded that this case 
did not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating standards. 

For reasons which will be expressed immediately below, the 
Board concludes that the evidence of record fails to show 
that the veteran's disability, a gunshot wound to the left 
buttock and sacral region, with residual scars, is in any way 
exceptional or unusual.  

The Board initially observes that the veteran has not been 
hospitalized for his service-connected disability since 
service and there is no evidence that the disability has been 
interfering with employment.  There is also no evidence of an 
unusual clinical picture.  Indeed, recent VA examinations 
have found a tender exit scar as essentially the only 
objective manifestation of the disability.  A disability 
picture primarily characterized by one tender scar cannot, in 
the Board's view, be characterized as exceptional or unusual.  

Although the Board does not doubt that the veteran 
experiences some pain associated with his service-connected 
gunshot wound scar, such is contemplated in the assigned 
schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired]. 

In summary, the Board finds that the evidence does not show 
that the veteran's service-connected gunshot wound to the 
left buttock and sacral region, with residual scars, causes 
marked interference with employment or results in frequent 
periods of hospitalization so as to render impractical the 
application of the regular schedular standards. There is no 
other evidence, clinically or otherwise, which demonstrates 
or even suggests anything exceptional or unusual about the 
veteran's service-connected disability which is not 
contemplated in the criteria in the VA Schedule for Rating 
Disabilities.  The veteran has not presented specific 
evidence in support of the proposition that an extraschedular 
rating may be assigned.  Accordingly, the Board determines 
that the assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) (2001) is not warranted for the 
service-connected gunshot wound.
In summary, for the reasons and bases expressed above the 
Board concludes that a preponderance of the evidence is 
against the veteran 's claim.  The benefit sought on appeal 
is accordingly denied.

3.  Entitlement to an increased (compensable) disability 
evaluation for malaria.

Relevant law and regulations

The law and regulations pertaining to increased disability 
ratings in general have been set forth above and will not 
repeated.

38 C.F.R. § 4.88b, Diagnostic Code 6304 (2001) provides that 
malaria as an active disease warrants an evaluation of 100 
percent.  A Note to the diagnostic code states that the 
diagnosis of malaria depends on the identification of 
malarial parasites in blood smears; relapses must be 
confirmed by the presence of malarial parasites in blood 
smears; thereafter, residuals such as liver or spleen damage 
are rated under the appropriate system.

Factual background

The veteran's service medical records contain a report of an 
examination for separation in September 1945 which noted that 
he had no history of malaria.  In November 1945, the veteran 
saw a private physician and, reportedly, a blood smear for 
malaria was positive.  The veteran was admitted to a service 
department facility in March 1946 for observation; during 
hospitalization, repeated smears for malaria were negative.

In a May 1946 rating decision, the RO granted service 
connection for malaria and assigned a 10 percent disability 
rating.

Of record is a report of a November 1946 VA rating decision.  
The veteran reported five recurrence of malaria, the most 
recent in September 1946.  Diagnoses included malaria with 
secondary anemia.  In a RO rating decision later in November 
1946, the assigned disability rating was increased to 30 
percent.

During a VA physical examination in April 1948, it was noted 
that the veteran's last positive blood smear for malaria was 
in April 1947.  Diagnoses included history of malaria, last 
authentic episode 4-28-47.  The assigned disability rating 
was reduced to noncompensably disabling, effective from June 
21, 1948.  There is no pertinent medical evidence for many 
decades thereafter.

The veteran filed a claim of entitlement to an increased 
disability rating for malaria in April 1998.  At a VA 
examination in June 1998, the veteran indicated that he had 
not been tested or treated for malaria since 1946.  He 
reported a history of episodes of chills, sometimes followed 
by fevers, in post-service years. A peripheral smear for 
malaria was negative.  The diagnosis was status post malaria 
in 1946.

Analysis

Schedular rating

Because there is no competent evidence that the veteran has 
had malaria as an active disease for over 50 years and there 
is no evidence that he sustained any liver, spleen, or other 
organ damage as a result of malaria, there is no basis on 
which a compensable evaluation for malaria might be granted 
under 38 C.F.R. § 4.88b, Diagnostic Code 6304.

The Board is of course aware that the veteran contends that 
he currently has residuals of malaria.  However, it is now 
well-established that the veteran, as a layperson without 
medical training, is not qualified to render medical opinions 
regarding the diagnosis of disabilities, and his opinion as 
to such matters is entitled to no weight.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).


Extraschedular rating

The law and regulations pertaining to extraschedular ratings 
have been set forth above.  In an April 2000 Supplemental 
Statement of the Case, the RO determined that extraschedular 
consideration of the veteran's service-connected malaria was 
not warranted.  Accordingly, this matter must be considered 
by the Board.

The evidence does not indicate that the veteran has been 
hospitalized or even treated for malaria for over half a 
century.  There is no evidence that the claimed malaria 
interferes with his employability.  Moreover, there is no 
evidence of an unusual clinical picture.  Indeed, as 
discussed above, there do not appear to have been identified 
malaria residuals since 1947. 

Because there has been no showing of a current disability, 
the assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) (2001) is not warranted.
  

ORDER

CUE has not been demonstrated in May 1946, November 1946 and 
April 1948 VA rating decisions.

An increased evaluation for a gunshot wound to the left 
buttock and sacral region, with residual scars, is denied.

An increased (compensable) evaluation for malaria is denied.



REMAND

4.  Entitlement to service connection for peripheral 
neuropathy, to include claimed as secondary to a gunshot 
wound to the left buttock and sacral region with residual 
scars.

The Board notes that a rating decision in April 2000 denied a 
claim of entitlement to service connection for peripheral 
neuropathy as secondary to a gunshot wound to the left 
buttock and sacral region, with residual scars.  The veteran 
filed a Notice of Disagreement in May 2000.  A Statement of 
the Case which was furnished to the veteran in December 2000 
on the CUE issue contained the following statement: 

The other issue mentioned on the notice of disagreement 
has been referred to the authorization activity for 
reconsideration based on recent changes in the law 
pertaining to duty to assist.  You will receive 
separate notification concerning this issue.

It appears that the RO was prepared to review the veteran's 
claim under the VCAA.  However, there is no indication that 
such review was completed and a Statement of the Case issued 
to the veteran.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a Notice of Disagreement is filed, but a Statement 
of the Case has not been issued, the Board must remand the 
claim to the RO to direct that a Statement of the Case be 
issued.
The veteran's claim for service connection for peripheral 
neuropathy is therefore REMANDED for the following action:

The RO should issue the veteran a 
(Supplemental) Statement of the Case 
pertaining to the issue of entitlement to 
service connection for peripheral 
neuropathy.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



